                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ZORRI N. RUSH                                                                          PLAINTIFF

V.                                                     CIVIL ACTION NO: 1:18-CV-172-SA-RP

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT

                         ORDER GRANTING MOTION TO REMAND

        Plaintiff Zorri N. Rush filed this suit seeking judicial review of an unfavorable decision of

the Commissioner of Social Security denying his claim for disability insurance benefits and

supplemental security income benefits. The Commissioner moved to remand under sentence four

of § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), stating that the certified administrative

record cannot be reconstructed within the time constraints of this civil action. See Motion [70].

The Plaintiff has also filed a Memorandum in Support [72] of the Defendant’s Motion.

        The Commissioner’s Motion to Remand [70] acknowledges that this case should be

remanded for an ALJ to reconstruct the administrative record, hold a hearing, and issue a new

decision. After reviewing the motion and record, the Court concludes that this unopposed request

for remand is warranted. The Commissioner’s Motion to Remand is therefore GRANTED and this

CASE is CLOSED. The Clerk of Court is directed to take all steps necessary to perfect the remand

of this case.

        It is SO ORDERED, this the 25th day of October, 2019.



                                                       ___/s/ Sharion Aycock_________________
                                                           UNITED STATES DISTRICT JUDGE
